Citation Nr: 0836885	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-16 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for degenerative joint/disc 
disease of the lumbar spine (hereinafter "low back 
disorder"), to include as secondary to the service-connected 
left knee disability.  


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service in the Marines from May 1993 
to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The record reveals that the veteran filed a claim for an 
increased evaluation of his service-connected left knee 
disability, currently evaluated as 10 percent disabling.  In 
a March 2008 rating decision, the RO continued the veteran's 
disability rating at 10 percent.  The veteran did not express 
disagreement with this decision and the issue has not been 
subsequently prepared or certified for appellate review.  
Thus, the only issue before the Board at this time is the 
claim of entitlement to service connection for a low back 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
Board finds that a remand is required to comply with the duty 
to assist.

The veteran asserts that his current low back disorder is 
related to his service-connected left knee disability.  In a 
January 2003 statement, he noted that he has had extreme 
trouble with his left knee and has lost muscle in his left 
leg.  He explained that his knee disability caused severe 
back pain because he constantly supported his weight on his 
right leg.  

The record reveals that the veteran was afforded a VA 
examination in July 2007 regarding his claim of entitlement 
to service connection for a low back disorder as secondary to 
the service-connected left knee disability.  In reviewing the 
examination report, the Board finds that the examination was 
inadequate.  Under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

In the examination report, the VA examiner only offered a 
medical opinion as to whether the veteran's low back disorder 
was related to his service-connected left knee disability.  
The examiner did not provide an opinion as to whether the 
veteran's low back disorder was aggravated by the veteran's 
service-connected disability nor did she provide an opinion 
as to whether the veteran's low back disorder was related to 
service.  When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Consequently, the 
veteran must be afforded a new examination that addresses the 
above issues.  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  The regulation at (a) 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.  

Lastly, the Board notes that the veteran was not provided 
with adequate notice under the VCAA.  The letter provided to 
the veteran in August 2005 only addressed service connection 
on a direct basis and failed to inform the veteran of the 
requirements to establish service connection on a secondary 
basis.  As the October 2005 rating decision adjudicated the 
veteran's low back disorder claim on a secondary basis, the 
Board finds that VCAA notice must be provided to the veteran 
prior to readjudication of his claim.  Also, the VCAA notice 
should contain information regarding the appropriate 
disability rating or effective date to be assigned if service 
connection is granted, pursuant to the provisions of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

For these reasons, the case is REMANDED for the following 
action:

1.  The veteran must be provided notice of 
VA's duties to notify and assist compliant 
with the VCAA, to include how secondary 
service connection is established.  The 
veteran should also be provided corrective 
notice compliant with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should request any updated 
treatment records (VA and non-VA) from the 
time of September 2007 to the present, to 
specifically include records pertaining to 
any and all hospitalizations for his low 
back disorder, including the 
hemilaminectomy of the spine and 
laminectomy of the spine.  These records, 
to the extent available, should be 
associated with the veteran's claims 
folder.  If any identified records cannot 
be obtained, this should be documented in 
the claims folder.

3.  After obtaining any additional records 
to the extent possible, the veteran should 
be scheduled for an appropriate VA 
examination to determine the nature and 
etiology of the veteran's low back 
disorder.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  It 
should be noted in the report whether the 
claims folder was reviewed.  The examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50 percent 
or higher degree of probability) that each 
back disorder currently present is related 
to service or proximately due to or the 
result of the service-connected left knee 
disability.  The examiner should also 
provide an opinion as to whether it is at 
least likely as not that the low back 
disorder was aggravated by the service-
connected left knee disability.  The 
examiner should note that aggravation is 
defined for legal purposes as a permanent 
worsening of the underlying condition 
beyond the natural progress of the 
disorder, versus a temporary flare-up of 
symptoms.  If the examiner determines that 
the low back disorder was aggravated by 
the service-connected left knee 
disability, the examiner should identify 
the level of disability caused by the left 
knee, to the extent possible.  The 
examiner should explain the basis for any 
opinion reached.

4.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim for service connection 
for a low back disorder should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran and 
his representative.  After the veteran has 
had an adequate opportunity to respond, 
this issue should be returned to the Board 
for further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

